ATTACHMENT TO NOTICE OF ALLOWABILITY
Drawings
The drawings were received on 04/05/2021.  These drawings are accepted by the examiner.
Allowable Subject Matter
Claims 1-11, 14, and 16-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to Claim 1, the prior art of record teaches many of the elements of the claimed invention, including an image processing device comprising: a memory that stores a plurality of instructions; and processor circuitry that couples to the memory and is configured to execute the plurality of instructions to: receive spectral computed tomography volumetric image data organized in voxels, said volumetric image data comprising a contrast-enhanced volumetric image of a cardiac region in a subject’s body and a baseline volumetric image of said cardiac region, wherein said baseline volumetric image conveys baseline anatomical information of the subject and said contrast-enhanced volumetric image conveys anatomical information regarding coronary artery anatomy of the subject; generate or receive as input, a three-dimensional coronary tree model based on said volumetric image data; simulate a coronary flow based on said three-dimensional coronary tree model; and, generate a series of images.
However, the prior art of record fails to teach or fairly suggest the apparatus wherein the processor circuitry is further configured to cause the image processing device to generate a time sequence of perfusion images representative of a blood distribution in tissue at different instants in time in accordance with the coronary flow simulation, and using the baseline volumetric image as a reference for perfusion synthesis, in the manner as required by Claim 1.
With respect to Claim 14, the prior art of record teaches many of the elements of the claimed invention, including method for volumetric image processing, the method comprising: receiving spectral computed tomography volumetric image data organized in voxels, said volumetric image data comprising a contrast-enhanced volumetric image of a cardiac region in a subject’s body and a baseline volumetric image of said cardiac region, wherein said contrast-enhanced volumetric image conveys anatomical information regarding coronary artery anatomy of the subject; generating, or receiving as input, a three-dimensional coronary tree model based on said volumetric image data; simulating a coronary flow based on said three-dimensional coronary tree model; and generating a series of images.
However, the prior art of record fails to teach or fairly suggest the method wherein generating a series of images is performed by generating a time sequence of perfusion images representative of a blood distribution in tissue at different instants in time in accordance with the coronary flow simulation, and using the baseline volumetric image as reference for perfusion synthesis, in the manner as required by Claim 14.
With respect to Claim 16, the prior art of record teaches many of the elements of the claimed invention, including non-transitory computer-readable medium having one or more executable instructions stored thereon, which, when executed by at least one processor, cause the at least one processor to perform a method for volumetric image processing, the method comprising: receiving spectral computed tomography volumetric image data organized in voxels, said volumetric image data comprising a contrast-enhanced volumetric image of a cardiac region in a subject’s body and a baseline volumetric image of said cardiac region, wherein said contrast-enhanced volumetric image conveys anatomical information regarding coronary artery anatomy of the subject; generating, or receiving as input, a three-dimensional coronary tree model based on said volumetric image data; simulating a coronary flow based on said three-dimensional coronary tree model; and, generating a series of images.
However, the prior art of record fails to teach or fairly suggest the method wherein generating a series of images is performed by generating a time sequence of perfusion images representative of a blood distribution in tissue at different instants in time in accordance with the coronary flow simulation, and using the baseline volumetric image as reference for perfusion synthesis, in the manner as required by Claim 16.
Claims 2-11, 17, and 18 are allowed by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANASTASIA MIDKIFF whose telephone number is (571)272-5053.  The examiner can normally be reached on M/W/Th/F contact 11a-4p EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ANASTASIA MIDKIFF/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        08/18/2021